Citation Nr: 9901876	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or based on 
being permanently housebound. 



WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.
This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).    


FINDINGS OF FACT

1.  The veterans disabilities are sick sinus syndrome with 
atrial fibrillation, evaluated as 60 percent disabling and 
residuals of a cerebrovascular accident (CVA), rated as 10 
percent disabling.  He has been rated permanently and totally 
disabled since September 1995.

2.  There is no evidence that the veteran is incapable of 
performing many of the activities of daily living, is unable 
to walk without the assistance of another person, or is 
physically and mentally unable to protect himself from the 
everyday hazards of life.

3.  There is no evidence that the veteran has a single 
permanent disability ratable at 100 percent under regular 
schedular evaluation and is substantially confined as a 
direct result of his disabilities to his dwelling and the 
immediate premises, or if institutionalized to the ward or 
clinical area.

4.  There is no evidence that the veteran's disabilities 
require that he remain in bed.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Factual Background

The veteran served on active duty from January 1942 to 
September 1945.  He was awarded nonservice-connected pension 
by rating decision dated in October 1995.  His disabilities 
are sick sinus syndrome with atrial fibrillation, evaluated 
as 60 percent disabling and status post cerebrovascular 
accident (CVA), evaluated as 10 percent disabling.  

The report of a VA special aid and attendance examination 
dated in December 1997 reveals that the veteran stated that 
he did not want to portray in any way that he was housebound.  
His doctor told him that he could drive up to five or six 
miles.  His day consists of going to the local coffee shop 
each morning, paying bills and making trips to the store.  
The veteran complained of dizziness if he gets up too fast.  

On examination, the veteran appeared slightly younger than 
his stated age.  He walked unassisted with a slow steady 
gait.  He could heel and toe walk without complaint.  Slight 
clubbing was noted.  His blood pressure was 164/84 sitting, 
and 170/84 reclining.  His breath sounds were decreased 
bilaterally.  His heart had a regular rhythm.  He stated that 
he could ambulate a quarter of a mile before becoming short 
of breath and added that he did not have shortness of breath 
after climbing the porch stairs at his home.  His abdomen was 
without organomegaly.  The circulation was compromised in his 
lower extremities.  Muscle strength was 4/5 in all 
extremities.  His deep tendon reflexes were 2+ upper, 1+ 
Achilles.  He was alert and cooperative with apparent good 
comprehension.  The electrocardiogram (EKG) showed paced 
rhythm.  The diagnoses were status post appendectomy; status 
post traumatic amputation of the third and fourth fingers; 
chronic nasal airway obstruction; benign prostatic 
hypertrophy; ASCVD; status post CVA, no residuals; controlled 
hypertension; mild chronic obstructive pulmonary disease; 
mild cardiomegaly; permanent pacemaker; status post 
tachy/brady syndrome in atrial fibrillation; stable gout; 
stable degenerative joint disease of the lumbar spine; mild 
dyspepsia; cataract extraction with implants; and hallux 
valgus.

A December 1997 VA eye examination reported that veteran was 
two years post cataract surgery.  His corrected vision was 
20/30 and 20/20.  The impressions were status post 
extracapsular cataract extraction with intraocular lens both 
eyes; and normal ocular health in both eyes.  A second 
December 1997 report stated that he* had 20/20 vision in both 
eyes.  The diagnosis was pseudophakia in both eyes.

During his hearing before a member of the Board in August 
1998, the applicable regulations were read to the veteran.  
He testified that he really did not know what he was applying 
for; that he did not know the requirements necessary to 
qualify for special monthly pension.  He testified that he 
could feed himself, dress himself, bathe himself, cook for 
himself and use the bathroom without assistance.  He could 
not see out of his right eye and his vision was poor in his 
left eye.  A doctor told him that it was more than likely 
that he would have to have surgery for his eye.  He had a 
stroke and it took his energy.  He was not confined to his 
bed, he could walk 400 yards before he had to rest.  He did 
not mow the yard anymore.  He drove, but less than a mile. 

The veteran's friend testified that the veteran was advanced 
in years and was weak from his stroke, that he had low 
protein, depression, sleeplessness, decreased appetite and 
loss of hearing.  His stepdaughter and her daughter did just 
about all of his daily needs regarding cleaning, shopping and 
cooking.  He had eye problems and had to use a pacemaker.  

The veteran and his friend both testified about financial 
problems with the VA that were unrelated to the issue on 
appeal.  The veteran testified that persons who were less 
disabled than he was received more money from the VA than he 
did.  

At the time of his hearing, the veteran signed a statement 
waiving his right to allow the RO to review all of the 
evidence submitted since his last statement of the case.  
(see 38 C.F.R. § 20.1304).  The evidence consists of 
treatment records dated from October 1976 to August 1998 from 
the Owensboro Mercy Health System and from the Community 
Methodist Hospital.  The remote records document the 
veteran's CVA, kidney stones and other ailments or accidents.  
The current treatment records concern the veteran's vision.  
A treatment note dated in August 1998 from Allen S. Elliott, 
M.D., indicates that the veteran has bare light perception in 
his right eye and that his vision is 20/40 in his left eye.  

Analysis

The criteria for determining whether increased pension is 
payable by reason of need of aid and attendance is set forth 
in 38 C.F.R. § 3.351 (1998), and in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).

(d) Housebound, or permanent and total plus 60 percent; 
disability pension.  The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C.A. § 1521 and who 
is not in need of regular aid and attendance shall be as 
prescribed in 38 U.S.C.A. § 1521(e) if, in addition to having 
a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities (not including 
ratings based upon unemployability under § 4.17 of this 
chapter) the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is "permanently housebound'' by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

38 C.F.R. § 3.352 (1998) provides the criteria for permanent 
need for aid and attendance and "permanently bedridden'' as 
follows:

(a) Basic criteria for regular aid and attendance and 
permanently bedridden.  The following will be accorded 
consideration in determining the need for regular aid and 
attendance (§ 3.351(c)(3): inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
`Bedridden' will be a proper basis for the determination.  
For the purpose of this paragraph `bedridden' will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person.

In the instant case, although the veteran is in receipt of VA  
nonservice-connected pension benefits, he has failed to 
demonstrate that he meets any of the criteria for special 
monthly pension.  The report of the December 1997 aid and 
attendance examination stated that the veteran did not want 
to be portrayed in any way as being housebound.  He walked 
unassisted.  He stated that he could ambulate a quarter of a 
mile before becoming short of breath and added that he did 
not have shortness of breath after climbing the porch stairs 
at his home.  During his hearing before a member of the Board 
in August 1998, the criteria for special monthly pension were 
read to the veteran and he denied meeting them.  He even 
stated that he did not realize how much was required to be 
eligible for special monthly pension.  He testified that he 
could feed himself, dress himself, bathe himself, cook for 
himself and use the bathroom without assistance.  He could 
not see out of his right eye and his vision was poor in his 
left eye.  He testified that he was not housebound; that he 
could drive, but less than a mile. He was not confined to his 
bed, he could walk up to 400 yards before he has to rest.  

The evidence demonstrates that the veteran is not so severely 
disabled as to need the regular aid and assistance of another 
person.  He is capable of attending to his daily needs.  He 
does not require the assistance of another person to bathe, 
shower, dress or eat.  Accordingly, entitlement to special 
monthly pension benefits based on the need for regular aid 
and attendance is not warranted.  The veteran has no single 
disability which is evaluated as 100 percent disabling.  
Additionally, the clinical data do not demonstrate that the 
veteran is confined to his dwelling or the immediate premises 
due to disability.  The most recent examination and the 
veteran's testimony demonstrate that he can leave house his 
by foot or by car.  Thus, there is no legal basis upon which 
entitlement to housebound status may be established.  The 
evidence establishes that the veterans disabilities do not 
require that he remain in bed.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veterans claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to special monthly pension based on 
the need for regular aid and attendance of another person or 
based on being permanently housebound.  See Robinette v. 
Brown, 8 Vet.App. 69, at 77-78 (1995).  Essentially, the 
veteran needs evidence establishing that he requires the 
assistance of another person to attend to his daily needs, 
that he has a single permanent disability rated 100 percent 
disabling, has additional disability or disabilities 
independently ratable at 60 percent or more, or that he is 
substantially confined his dwelling and the immediate 
premises and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.


ORDER

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance, or for 
being housebound, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
